Citation Nr: 0919743	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-35 786A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to 
December 1977.  He died in April 2003.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In August 2006, in support of her 
claim, the appellant testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board (Travel Board 
hearing).  

In July 2007 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration - specifically, to 
obtain the Veteran's service personnel records to assist in 
determining whether he served in Vietnam during the Vietnam 
era, meaning before conclusion of the war on May 7, 1975.  

On remand, the AMC obtained the Veteran's service personnel 
file and discussed this additional evidence and other 
evidence that had been submitted since the October 2005 
statement of the case (SOC) in a November 2008 supplemental 
SOC (SSOC).  In their November and December 2008 responses to 
the SSOC, the appellant and her representative indicated they 
had no other information, evidence or argument to submit, and 
for the Board to proceed with the adjudication of the claim.




FINDINGS OF FACT

1.  The Veteran died in April 2003; the certificate of death 
certificate lists the immediate cause of his death as 
lymphoma with central nervous system involvement, due to or 
as a consequence of T-Cell lymphoblastic leukemia.  

2.  At the time of his death, the Veteran had not established 
service connection for any disabilities.  

3.  The Veteran - who began serving on active duty in the 
military on January 3, 1975, did not serve in Vietnam during 
the Vietnam era, which ended a relatively short time later, 
on May 7, 1975; nor is there credible evidence showing he 
ever had duty or was ever in Vietnam, so it is not presumed 
that he was exposed to Agent Orange or other herbicide, and 
there is no competent and credible evidence indicating he 
was.  

4.  Neither lymphoma nor lymphoblastic leukemia is shown 
during service or to a compensable degree within one year 
after service; instead, these ultimately terminal conditions 
are first shown many years after service.  

5.  There is no competent medical evidence establishing a 
link or correlation between the conditions that caused the 
Veteran's death and his service in the military many years 
earlier.


CONCLUSION OF LAW

The Veteran's death is not attributable to a disability 
incurred in or aggravated by service or one that may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate or incomplete, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a SOC or SSOC, such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").   The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.   See 
also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, the appellant was notified regarding cause-of-
death and Dependency and Indemnity Compensation (DIC) claims 
in July 2003 and May 2004, satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1).  These letters informed her of 
the evidence required to substantiate her claim and of her 
and VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, in September 
2006 and July 2007 letters VA also complied with the Court's 
holding.  In any event, since the Board is denying the claim 
for service connection for cause of death, the downstream 
disability rating and effective date elements of the claim 
are ultimately moot.  

Another Court decision, Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007), held that for DIC benefits - including cause-
of-death claims, VCAA notice must include:  (1) a statement 
of the conditions, if any, for which a Veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the DIC claim based 
on a condition not yet service connected.

Here, the Board acknowledges the appellant has not received a 
VCAA notice letter meeting these standards enunciated in 
Hupp, but this is nonprejudicial because:  (1) based on the 
communications sent to her over the course of this appeal, 
and her responses, she clearly has actual knowledge of the 
evidence she is required to submit; and (2) based on her 
contentions and the communications provided to her by VA over 
the course of this appeal, she reasonably understands from 
the notices provided what is needed to substantiate her 
claim.  Indeed, in her testimony during her August 2006 
hearing and in the several written statements that she and 
her representative have submitted at other times during the 
pendency of this appeal, they made arguments specifically 
addressing the requirements for establishing entitlement to 
service connection for cause of death.  And in the process, 
they indicated their awareness of the Veteran not having any 
service-connected disabilities when he died and, thus, their 
needing to establish service connection for his terminal non-
Hodgkin's lymphoma by showing it is attributable to his 
military service, and in particular to his purported exposure 
to Agent Orange in Vietnam.



Through submission of a copy of the Veteran's death 
certificate, her personal statements and personal hearing 
testimony, her representative's statements, copies of service 
personnel records - including the Veteran's DD Form 214, 
and private treatment records, the appellant and her 
representative clearly showed actual knowledge of the 
evidence required to substantiate her claim.  In addition, 
all VCAA notices provided by VA were clear and pertinent to 
her contentions, such that a reasonable person could 
understand what was required to prove the claim.  So all this 
considered, she has been afforded a meaningful opportunity to 
participate effectively in the adjudication of her claim.  

As for the duty to assist, the RO and AMC, on remand, 
obtained the Veteran's service treatment records (STRs), 
service personnel records, and identified private treatment 
records.  And, as mentioned, the appellant has submitted 
private medical records and a copy of the Veteran's death 
certificate.  She identified VA treatment the Veteran 
received in the past, and those records were obtained.  Some 
VA facilities reported no records were found.  There is no 
response for records reported after the Veteran's discharge 
from a private medical facility identified by the appellant.  
The Board has not obtained a medical opinion concerning the 
appellant's cause-of-death claim.  Similarly though, in 
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require the Secretary of VA to assist a claimant in 
obtaining a medical opinion or examination for a DIC claim, 
but that it does require VA to assist a claimant in obtaining 
such whenever it is necessary to substantiate the DIC claim.  
The Federal Circuit Court added that there was no duty to 
provide a VA opinion in a DIC claim under 38 U.S.C.A. § 
5103A(d) since this provision is explicitly limited to claims 
for disability compensation (service connection), which is 
defined as a monthly payment made by VA to a Veteran, and 
therefore does not pertain to a DIC claim (because the 
Veteran is deceased and that payment, if made, will be to a 
beneficiary).  Id.  But see Wood v. Peake, 520 F. 3d, 1345 
(Fed. Cir. 2008) (holding that in the context of a DIC claim, 
VA must also consider that 38 U.S.C. § 5103A(a) only excuses 
VA from making reasonable efforts to provide an examination 
when no reasonable possibility exists that such assistance 
would aid in substantiating the claim).  Here, the Board 
concludes an opinion is not needed in this case because the 
Veteran is not shown to have had duty or visitation in 
Vietnam, meaning in country or on the inland waterways - 
despite obtaining his military personnel file as a result of 
remanding this case in July 2007.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  So the appellant has failed to 
establish the occurrence of the event, exposure to Agent 
Orange in Vietnam, the essential basis on which her cause of 
death claim is predicated.  Hence, obtaining a VA medical 
opinion under these circumstances would necessarily place the 
physician designated to comment on this purported link 
between the Veteran's fatal lymphoma and said exposure to 
Agent Orange in Vietnam in the role of fact finder, a 
position reserved for VA adjudicators.  The Board is not 
required to obtain a medical nexus opinion when, as here, the 
only evidence supporting the claim is a lay allegation.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004)

The Veteran's service treatment records also are completely 
unremarkable for complaints, treatment, and diagnoses of 
lymphoma or lymphoblastic leukemia, so no evidence of 
relevant disease or injury in service to possibly warrant 
granting service connection without this presumption of 
exposure to Agent Orange in Vietnam under 38 C.F.R. 
§ 3.309(e).  This is aside from the fact that these 
conditions did not initially manifest until many years after 
service, well beyond the alternative presumptive period 
listed in 38 C.F.R. § 3.309(a), and despite the fact that 
there is no competent medical evidence otherwise linking 
these disorders to the Veteran's military service.  
Charles v. Principi, 16 Vet. App. 370 (2002).



Service Connection for the Cause of the Veteran's Death

The appellant asserts that the conditions that caused the 
Veteran's death were the result of exposure to herbicides - 
namely, the dioxin in Agent Orange, while stationed in the 
Republic of Vietnam.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Hodgkin's disease, leukemia, and malignant tumors of the 
peripheral nerves will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

It is recognized there are primary causes of death which, by 
their very nature, are so overwhelming that eventual death 
can be anticipated regardless of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii).



VA regulations also provide that, if a Veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  Presumptive service 
connection for these disorders as a result of Agent Orange 
exposure is warranted if the requirements of § 3.307(a)(6) 
are met provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  The United States Supreme 
Court declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  The stay of 
adjudication of those matters affected by the Haas decision 
was rescinded on January 22, 2009. 

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if the Veteran is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994).  See, too, McCartt v. 
West, 12 Vet. App. 164, 167 (1999) (indicating the principles 
set forth in Combee, which instead concerned exposure to 
radiation, are equally applicable in cases involving exposure 
to Agent Orange to establish direct causation).

The Veteran's certificate of death shows that he died in 
April 2003.  The certificate of death lists the immediate 
cause of his death as lymphoma with central nervous system 
involvement, due to or as a consequence of T-Cell 
lymphoblastic leukemia.  

The Veteran was not service connected for any disabilities at 
the time of his death.

The Veteran's DD Form 214 indicates he began serving on 
active duty in the military on January 3, 1975, at age 17, 
and that he had 2 years and 6 months overseas service - but 
limited to Hawaii.  He had basic training in California in 
January 1975, was then assigned to Fort Still, Oklahoma, and 
then to the Btry A2nd Bn 11th FA 25TH Inf Div, in Hawaii, from 
1975 to 1977.  There is absolutely no mention whatsoever of 
him having ever served in Vietnam.  Indeed, the Vietnam War 
officially ended on May 7, 1975, only a relatively short time 
(~4 months) after he had begun serving on active duty.

So, notwithstanding the appellant's adamant assertions on the 
matter to the contrary, the evidence of record does not 
establish the Veteran served or for that matter was at 
anytime on the landmass of the Republic of Vietnam.  There is 
no competent evidence in support of this allegation.  
Accordingly, since he did not serve in Vietnam, it is not 
presumed that he was exposed to Agent Orange or other 
herbicide in that capacity.  Hence, service connection for 
the cause of the Veteran's death due to lymphoma or 
lymphoblastic leukemia on a presumptive basis under 38 C.F.R. 
§ 3.309(e) must be denied.  

The appellant's claim must next be reviewed to determine 
whether service connection for the cause of death can be 
established on a direct incurrence basis.  See again McCartt 
and Combee, supra.

The Veteran's service treatment records, including his 
military separation physical examination reports, are 
entirely unremarkable for any complaints, findings, or 
diagnoses of lymphoma or any central nervous system 
involvement or lymphoblastic leukemia.  His military service 
ended in December 1977, and there is no indication of these 
ultimately terminal conditions for many ensuing years 
(either in the way of a relevant complaint or objective 
clinical finding such as a pertinent diagnosis).  The interim 
record is completely devoid of any pathology.  This is 
probative evidence tending to refute any notion the Veteran 
had these conditions while in service or even within the one 
year presumptive period following his discharge.  See Struck 
v. Brown, 9 Vet. App. 145 (1996); Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Private medical records show that, in September 2000, the 
Veteran received treatment for a two-week history of a lump 
on the right side of his neck.  A right medial 
supraclavicular lymph node biopsy was performed and pathology 
findings revealed diffuse large cell malignant lymphoma.  The 
diagnosis was lymphoblastic lymphoma.  He began chemotherapy 
followed by radiotherapy, and he reportedly responded to the 
therapy; the disease was in remission.  

In December 2002 VA clinical records show treatment for a 
right neck mass.  The diagnosis was T-cell lymphoma.  The 
Veteran was hospitalized at a VA facility in January and 
February 2003, and then again in March 2003 for chemotherapy 
and complications of therapy.  He was again hospitalized in 
April 2003 on successive occasions, and it was discovered 
that he had hi grade T-Cell lymphoma with central nervous 
system lymphomatous that had spread along with chronic pain.  
The hospital records show his condition continued to 
deteriorate and palliative care was initiated.  He died in 
late April 2003.  



In an April 2004 statement from a private physician, it was 
claimed the Veteran was a Vietnam Veteran who died from non-
Hodgkin's lymphoma.  The physician opined that a case study 
lead by the Centers for Disease Control (CDC), to evaluate 
the association between military service in Vietnam and non-
Hodgkin's lymphoma, showed the risk was 50 percent greater 
for Vietnam veterans than for other men.  This commenting 
private physician reiterated that the risk of non-Hodgkin's 
lymphoma was higher among Vietnam Veterans, and therefore, 
that the Veteran's condition should be service connected.  

As explained, however, this doctor's opinion notwithstanding, 
there is no credible indication the Veteran ever set foot in 
Vietnam, much less that he was exposed to Agent Orange or 
other herbicide while there.  So the whole premise of this 
doctor's opinion is fatally flawed because the precipitating 
event - namely, service in Vietnam, which he believes to 
have caused the non-Hodgkin's lymphoma (noting the higher 
incidence in these type Veterans) has not been established to 
have actually occurred.  The Board is not required to accept 
as credible an uncorroborated account of an experience.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Moreover, while the 
Board may not reject a medical opinion based on its own 
medical judgment, see Obert v. Brown, 5 Vet. App. 30 (1993) 
and Colvin v. Derwinski, 1 Vet. App 171 (1991), it is 
perfectly acceptable for the Board to weigh the probative 
value of the opinion against other items of evidence.  Sanden 
v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  And the weight of a 
medical opinion is diminished when the opinion is ambivalent, 
based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).



Certainly there is an inaccurate factual premise presented by 
the private physician's 2004 medical opinion, since as 
indicated previously regarding service connection for 
herbicide exposure under 38 C.F.R. § 3.309(e), there is no 
indication from the record that the Veteran ever served in 
the Republic of Vietnam or that he was exposed to herbicides 
at any time during his service for that matter.  So, again, 
this doctor's opinion accepted as fact an important point 
concerning the scope of the Veteran's military service that 
has not been established as fact.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.  This is the same situation here.  The Board is 
not rejecting the private doctor's 2004 opinion merely on the 
basis of failing to review the claims file, although, given 
the patently incorrect statement in this opinion that the 
Veteran was exposed to Agent Orange or other herbicide in 
Vietnam, when, by all accounts, he never even served there, 
it seems highly unlikely the claims file was reviewed.  
Rather, in any event, the Board is rejecting this doctor's 
opinion because the very essence of it is entirely dependent 
on misinformation in this regard.

The Board is truly sympathetic to the appellant's 
circumstances.  She indicated in a recent statement that she 
is not in good health, has no medical insurance, and 
therefore is relying on receiving a VA death pension from a 
favorable ruling on her claim.  But, unfortunately, based on 
the evidence of record, or lack thereof, it must be concluded 
that neither lymphoma nor lymphoblastic leukemia are shown 
during service or to a compensable degree within one year 
after service.  Furthermore, there is no competent medical 
evidence otherwise linking the Veteran's terminal lymphoma or 
lymphoblastic leukemia to his military service.  A service-
connected disability is not shown to have caused or 
contributed substantially or materially to his death.  
Accordingly service connection for the cause of his death on 
a direct and a presumptive basis must be denied.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
appellant is not considered competent (i.e., professionally 
qualified) to offer an opinion as to the etiology of the 
conditions that caused the Veterans' death.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (about evenly balanced for and against the 
claim), with the appellant prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, for the 
reasons and bases discussed, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


